U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39187
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                        Alexzander L. ROSSI
             Senior Airman (E-4), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 20 October 2017
                          ________________________

Military Judge: Lyndell M. Powell.
Approved sentence: Dishonorable discharge, confinement for 12 months,
and reduction to E-1. Sentence adjudged 27 September 2016 by GCM
convened at Joint Base Charleston, South Carolina.
For Appellant: Captain Patrick A. Clary, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Major
Amanda L.K. Linares, USAF; Major Mary Ellen Payne, USAF; Major
Meredith L. Steer, USAF; Gerald R. Bruce, Esquire.
Before MAYBERRY, JOHNSON, and SPERANZA, Appellate Military
Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________
PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
                      United States v. Rossi, No. ACM 39187


59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
Accordingly, the approved findings and sentence are AFFIRMED. *

                   FOR THE COURT


                   KATHLEEN M. POTTER
                   Acting Clerk of the Court




*We note two errors in the corrected promulgating order. With respect to the language
of Specification 2 of the Charge, the order incorrectly reads “. . . he believed to be a
child who had attained the age of 16 years . . .” whereas the specification alleges “. . .
he believed to be a child who had not attained the age of 16 years . . . .” The order
contains a similar error with respect to the language of Specification 3. We direct the
publication of a second corrected court-martial order to remedy these errors.




                                            2